EXHIBIT 10.13

 

SIXTH AMENDMENT TO LEASE AGREEMENT

 

THIS SIXTH AMENDMENT TO LEASE AGREEMENT (this “Sixth Amendment”) is made as of
the 27th day of October, 2004 by and between 4900 WEST 78TH STREET LLC
(“Landlord”) and AUGUST TECHNOLOGY CORPORATION (“Tenant”).

 

R E C I T A L S:

 

A.            West 78th Street Bloomington Associates, LLC (Landlord’s
predecessor-in-interest) and Tenant entered into that certain Lease Agreement
dated October 18, 1999 (the “Original Lease”) as amended by (i) that certain
First Amendment to Lease Agreement dated March 31, 2000 (the “First Amendment”),
(ii) that certain Second Amendment to Lease Agreement dated July 25, 2000 (the
“Second Amendment”) (iii) that certain Third Amendment to Lease Agreement dated
June 18, 2001 (the “Third Amendment”); (iv) that certain Fourth Amendment to
Lease Agreement dated February 28, 2003 (the “Fourth Amendment”); and (v) that
certain Fifth Amendment to Lease dated May 27, 2004 (the “Fifth Amendment”); the
Original Lease as amended by the First Amendment, the Second Amendment the Third
Amendment, the Fourth Amendment and the Fifth Amendment is referred to herein as
the “Lease”) demising approximately 78,437 square feet of space comprised of the
“Initial Premises,” the “First Expansion Premises,” the “Second Expansion
Premises” and the “Third Expansion Premises” (collectively, the “Existing
Premises”) in the building located at 4900 W. 78th Street in Bloomington,
Minnesota.

 

B.            Landlord and Tenant desire to extend the term of the Lease and
make certain other changes to the Lease as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby amend the Lease as follows:

 

1.             Definitions.  Each capitalized term used as a defined term in
this Sixth Amendment but not otherwise defined in this Sixth Amendment shall
have the same meaning ascribed to such term in the Lease.

 

2.             Term.  The term of the Lease is hereby extended by changing the
Lease expiration date from April 30, 2006 to April 30, 2012 (hereinafter, the
“New Term Expiration Date”).  The period commencing on November 1, 2004 (the
“New Term Commencement Date”) and ending on the New Term Expiration Date is
hereinafter the “New Term”.  Except to the extent expressly modified hereby,
such extension of the Term shall be on and subject to all of the terms and
provisions of the Lease that would have been applicable during the last year of
the Initial Term had the Lease term not been extended by this Sixth Amendment.

 

3.             Base Rent for Existing Premises.  Effective as of the New Term
Commencement Date, Section 3 of the Original Lease (as amended pursuant to
Section 5 of the First Amendment, Section 3 of the Second Amendment and
Section 2 of the Third Amendment) and Section 3.(d) of the Third Amendment are
hereby deleted in their entirety and the following is substituted therefor:

 

--------------------------------------------------------------------------------


 

“3.           MONTHLY BASE RENT:  Tenant agrees to pay to Landlord during the
New Term a monthly Base Rent (“Base Rent”) as set forth below:

 

Date

 

Annual
Base Rent
Per Square
Foot

 

Square Feet

 

Annual
Base Rent
For Existing
Premises

 

Monthly
Base Rent
for Existing
Premises

 

11/1/04 – 4/30/08

 

$

7.75

 

78,437

 

$

607,886.25

 

$

50,657.23

 

5/1/08 – 4/30/10

 

$

8.00

 

78,437

 

$

627,496.00

 

$

52,291.33

 

5/1/10 – 4/30/12

 

$

8.25

 

78,437

 

$

647,105.25

 

$

53,925.44

 

 

Except as otherwise expressly set forth herein, Base Rent shall be payable on
the first day of each month in advance, without deduction or setoff of any kind,
to Landlord and delivered to 4900 West 78th Street LLC, c/o Interstate Partners,
N16W23217 Stone Ridge Drive, Suite 280, Waukesha, WI 53188 or at such other
place as may from time to time be designated by Landlord.”

 

4.             Base Rent for Basement Space.  Tenant shall continue to have the
exclusive right to use the basement of the Building during the New Term in
accordance with the provisions of Section 1.D. of the Original Lease; provided,
however, that notwithstanding anything to the contrary set forth in said
section or elsewhere in the Lease, Tenant will not be obligated to pay any Base
Rent therefor, nor shall the rentable square footage of the basement be included
in the square footage of the Premises for purposes of calculating Tenant’s
Proportionate Share of Operating Costs.

 

5.             Extension Allowance.  Landlord agrees to contribute $200,000.00
(the “Extension Allowance”) towards any and all expenses Tenant incurs relating
to or arising from the demolition, design and/or construction of leasehold
improvements to the Existing Premises and any additional space Tenant adds to
the Existing Premises pursuant to Sections 12 and 13 below (the “Tenant’s
Extension Work”). On or after November 1, 2006, Landlord shall, at Tenant’s
election, (a) pay the Extension Allowance, or applicable portion thereof,
directly to Tenant promptly upon presentation of invoices or bills relating to
Tenant’s Extension Work (which invoices or bills may be presented and paid on a
progress payment basis at Tenant’s election), and apply any remaining portion of
the Extension Allowance as a credit (the “Rent Credit”), or (b) apply the entire
Extension Allowance as the Rent Credit, which Rent Credit, in either case, shall
be applied against the next due installment(s) of Base Rent until fully
utilized.

 

6.             Operating Costs.  The phrase “not to exceed 5% of gross rents”
set forth in the 21st line of Section 5.A. of the Original Lease is hereby
amended to read “not to exceed 3% of gross rents.”  Further, notwithstanding
anything to the contrary set forth in the Lease or this Sixth Amendment, it is
expressly acknowledged by the parties hereto that the definition of Operating
Costs set forth in Section 5.A. of the Original Lease includes all expenses and
costs (but not specific costs which are: (i) separately billed to and paid by
individual tenants; or (ii) to be paid by the Landlord as set forth in such
Section 5.A.) relating to the basement of the Building.  Finally, the parties
acknowledge and agree that the Operating Cost Cap, as defined in Section 5.B.(i)
of the Lease, shall be extended on the same terms and provisions during the New
Term (and any extension

 

--------------------------------------------------------------------------------


 

thereof) as in effect during the Initial Term (i.e., it shall increase by 3% per
calendar year, such that, for instance, the Operating Cost Cap for calendar year
2005 remains at $1.57, the Operating Cost Cap for calendar year 2006 remains at
$1.61, the Operating Cost Cap for calendar year 2007 remains at $1.66, the
Operating Cost Cap for calendar year 2008 shall be $1.71, the Operating Cost Cap
for calendar year 2009 shall be $1.76, the Operating Cost Cap for calendar year
2010 shall be $1.81, the Operating Cost Cap for calendar year 2011 shall be
$1.86, and the Operating Cost Cap for calendar year 2012 shall be $1.92.).

 

7.             Security Deposit.  The parties hereto acknowledge that Landlord
is holding a Security Deposit in the amount of $25,000.00 pursuant to the
provisions of Section 7 of the Original Lease, as amended pursuant to Section 12
of the Third Amendment.  The terms and provisions of Section 3(h) of the Third
Amendment are hereby deleted in their entirety.

 

8.             Cap Adjustment Period.  Without limitation of the caps on
Operating Costs set forth in the Lease as amended hereby, the second to the last
sentence of Section 9.(c) of the Third Amendment is hereby amended to provide
that the HVAC Cap Adjustment Period ends on December 31, 2004.  Further, without
limitation of the caps on Operating Costs set forth in the Lease as amended
hereby, the second to the last sentence of Section 9.(d) of the Third Amendment
is hereby amended to provide that the Roof Cap Adjustment Period ends on
December 31, 2004.

 

9.             HVAC Work.  Notwithstanding anything to the contrary set forth in
the Lease, including without limitation the last sentence of Section 3 of the
Fifth Amendment, Tenant shall have the right to utilize the HVAC Credit
Allowance at any time during the New Term.

 

10.           Deletion of Inapplicable Terms.  As of the New Term Commencement
Date, the terms and provisions of (a) Section 2.(A) of the Original Lease
(relating to Tenant’s renewal rights), as amended pursuant to Section 5 of the
Third Amendment, and (b) Sections 3.(g) (relating to the Third Expansion
Premises Expiration Payment), 4 (relating to Tenant’s expansion option), 6
(relating to Tenant’s additional renewal rights) and 7 (relating to Landlord’s
revocation of Tenant’s extension rights), all of the Third Amendment, shall be
of no further force or effect:

 

11.           Renewal Option.  Tenant shall have the option (the “New Term
Renewal Option”) to renew the Lease for one additional period of three (3) years
(the “New Term Renewal Term”).  Tenant shall provide written notice of its
exercise of the New Term Renewal Option at least 180 days prior to the
termination of the New Term.  The New Term Renewal Term shall be on the same
terms, covenants and conditions as in the Lease, other than Base Rent.  Base
Rent for the Existing Premises during the New Term Renewal Term will be $8.50
per square foot per annum; provided, however, that, subject to the provisions of
Section 6 of this Sixth Amendment, no Base Rent nor Operating Costs shall be due
in connection with Tenant’s leasing of the so-called “basement space”. 
Notwithstanding the foregoing, in the event that Tenant previously exercises its
Fourth Expansion Premises Option (as defined in Section 12 below) or its First
Offer Right (as defined in Section 13 below), Tenant, at Tenant’s sole
discretion, can elect whether or not to renew the term of the Lease as to the
Fourth Expansion Premises (as defined in Section 12 below) in its written notice
of exercise for New Term Renewal Option; provided, however, if Tenant fails to
designate in its written notice of exercise whether or not its exercise of the
New Term Renewal Option includes the Fourth Expansion Premises, Tenant shall be
deemed to have elected to renew the term of the Fourth Expansion Premises.

 

--------------------------------------------------------------------------------


 

12.           Fourth Expansion Option.  Tenant, by written notice to Landlord
given not later than November 1, 2005, shall have the option (the “Fourth
Expansion Premises Option”) to lease approximately 20,176 square feet as
depicted on Exhibit A hereto (the “Fourth Expansion Premises”) for a period
commencing on May 1, 2006 and terminating on the New Term Expiration Date (the
“Fourth Expansion Term”).  The terms for the leasing of the Fourth Expansion
Premises during the Fourth Expansion Term shall be on the same terms, covenants
and conditions as in the Lease, other than Base Rent.  Base Rent for the Fourth
Expansion Premises during the Fourth Expansion Term will be $5.00 per square
foot per annum; provided, however, that such Base Rent shall be abated in full,
together with Operating Costs for the Fourth Expansion Premises, for a period of
sixty (60) days to provide Tenant time to construct leasehold improvements in
the Fourth Expansion Premises.  The Fourth Expansion Premises will be delivered
to Tenant in its as-is condition as of the date of this Sixth Amendment;
provided, however, that Landlord, at Landlord’s sole cost and expense will (i)
at the request of Tenant, demolish any improvements to the Fourth Expansion
Premises made by any tenant therein on or after the date of this Sixth Amendment
and restore the Fourth Expansion Premises to a condition of Building standard
flooring (with all adhesives removed), lighting and wall coverings and otherwise
in broom clean condition and in keeping with similar office/warehouse space,
(ii) make any improvements necessary to the restrooms located within the Fourth
Expansion Premises so that they are compliant with the Americans with
Disabilities Act, and (iii) provide for heating, ventilation and air
conditioning to the Fourth Expansion Premises adequate for general office use
therein.  Notwithstanding anything to the contrary set forth above, in the event
Tenant does not elect to exercise its Fourth Expansion Premises Option by notice
to Landlord on or before November 1, 2005, Tenant shall again be provided the
Fourth Expansion Premises Option, to be exercised on or before November 1, 2008,
on the terms and conditions set forth above, except that the term of the leasing
thereof shall commence on May 1, 2009.  Further, in the event that Tenant does
not elect to exercise its Fourth Expansion Premises Option by notice to Landlord
on or before November 1, 2005 (i.e., for a period commencing on May 1, 2006),
and to accommodate Tenant’s right to exercise the Fourth Expansion Premises
Option effective as of May 1, 2009, Landlord covenants and agrees that, in the
event the existing tenant (the “Existing Tenant”) in the Fourth Expansion
Premises elects to extend its lease, Landlord shall not grant such extension for
a period greater than through April 30, 2009.

 

13.           Right of First Offer.  In the event that Tenant does not elect to
exercise its Fourth Expansion Premises Option as provided in Section 12 above,
Tenant shall be provided a right of first offer (the “First Offer Right”) with
respect to the Fourth Expansion Premises, which First Offer Right shall not be
subject nor subordinate to the election of the Existing Tenant to renew its
lease or to the expansion rights (whether such rights are designated as a right
of first offer, right of first refusal, expansion option or otherwise) of any
tenant in the Building, including the Existing Tenant.  Tenant’s First Offer
Right shall be exercised as follows:  at any time that Landlord has an offer
from a third party to lease all or any portion of the Fourth Expansion Premises,
Landlord shall provide written notice thereof (“Landlord’s Notice”), which
Notice shall set forth the date for Landlord’s delivery of the Fourth Expansion
Premises.  Tenant may lease the Fourth Expansion Premises upon the same terms
and conditions set forth in Section 12 above (including, without limitation, the
rental rate and the sixty (60) day abatement of Base Rent and Operating Costs)
by delivering written notice of exercise to Landlord within ten (10) days after
the date of Landlord’s Notice; provided, however, that the commencement of the
term for the leasing of the Fourth Expansion Premises shall be as set forth in
Landlord’s Notice.  The First Offer Right shall terminate

 

--------------------------------------------------------------------------------


 

upon Tenant’s failure to exercise its First Offer Right within said ten (10) day
period as provided in this section; provided, however, that (a) if Tenant was
entitled to exercise its First Offer Right, but failed to provide Landlord with
a notice of exercise within the ten (10) day period provided above, and (b)
Landlord does not enter into a lease for the Fourth Expansion Premises within a
period of four (4) months following the date of Landlord’s Notice (a “Lock-Out
Period”), Tenant shall once again have a First Offer Right with respect to the
Fourth Expansion Premises.  In addition, without limitation of any of the
provisions of Sections 12 and 13 of this Sixth Amendment, if at any time other
than during a Lock-Out Period the Fourth Expansion Premises is not subject to a
lease or occupancy agreement, Tenant, upon not less than five (5) days prior
written notice to Landlord, may lease the Fourth Expansion Premises upon the
same terms and conditions set forth in Section 12 above (including, without
limitation, the rental rate and the sixty (60) day abatement of Base Rent and
Operating Costs).

 

14.           Broker.  Each of the parties represents and warrants to the other
that it has not dealt with any broker or finder in connection with this Sixth
Amendment other than United Properties, to whom Landlord has agreed to pay a
brokerage fee pursuant to separate agreement.

 

15.           No Offer.  Submission of this instrument for examination or
negotiation shall not bind Landlord or Tenant, and no obligation on the part of
Landlord or Tenant shall arise until this instrument is signed and delivered by
Landlord and Tenant.

 

16.           Lease in Full Force and Effect.  Except as herein provided, all of
the terms and provisions of the Lease shall remain in full force and effect. All
capitalized terms used in this Sixth Amendment shall have the definition given
to them in the Lease unless otherwise defined herein.

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to Lease
Agreement to be duly executed and delivered as of the day and year first written
above.

 

LANDLORD:

TENANT:

 

 

4900 WEST 78TH STREET LLC

AUGUST TECHNOLOGY

 

CORPORATION

 

 


BY: INTERSTATE PARTNERS LLC, ITS MANAGER


 


 


 


 


 

By

/s/ Gregory S. Miller

 

By

/s/David Klenk

 

Its

President

 

Its

President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FOURTH EXPANSION PREMISES

 

--------------------------------------------------------------------------------

 